People v Davis (2017 NY Slip Op 06838)





People v Davis


2017 NY Slip Op 06838


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (1108/82) KA 17-01218.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vROBERT DAVIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.